 1

 2

 3

 4

 5                                       UNITED STATES DISTRICT COURT

 6                                  EASTERN DISTRICT OF CALIFORNIA

 7
      KELLY B. DAVIS,                                          1:20-cv-00276-SAB (PC)
 8

 9                          Plaintiff,
                                                               ORDER TO SUBMIT CORRECT
                v.                                             APPLICATION TO PROCEED IN FORMA
10                                                             PAUPERIS OR PAY FILING FEE WITHIN
      PHUI, et al.,                                            45 DAYS
11

12                          Defendant.

13             Plaintiff is a state prisoner proceeding pro se in a civil rights action pursuant to 42 U.S.C.
14   § 1983. Plaintiff has not paid the $400.00 filing fee, or submitted the correct application to
15   proceed in forma pauperis by a prisoner pursuant to 28 U.S.C. § 1915.
16             Accordingly, IT IS HEREBY ORDERED that:
17             Within forty-five (45) days of the date of service of this order, plaintiff shall submit the
18   attached application to proceed in forma pauperis, completed and signed, or in the alternative, pay
19   the $400.00 filing fee for this action. No requests for extension will be granted without a
20   showing of good cause. Failure to comply with this order will result in dismissal of this

21   action.

22
     IT IS SO ORDERED.
23

24   Dated:      February 26, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                           1
